Title: To Benjamin Franklin from Jean-Jacques de Lafreté, 31 May 1780
From: Lafreté, Jean-Jacques de
To: Franklin, Benjamin


ce 31. mai 1780.
M. Lafreté a reçû a la Campagne le petit Billet de Monsieur franklin, sans quoi il auroit eu l’honneur de le remercier plustôt de la lettre de M. Robert Morris qu’il a la bonté de lui communiquer, et qu’il lui renvoye ci joint.
Il a laissé a 15. lieües de Paris, Made. Lafreté, qui l’a chargé de la rappeller au souvenir de Monsieur francklin elle le prie de ne pas égarer une certaine lettre qu’elle lui a confié, et de la mettre dans sa poche la premiere fois qu’il viendra la voir à Surênes, où elle viendra dans une 15ne. de Jours.
Mr. Lafreté présente ses Respectueux devoirs à monsieur francklin.
 
Notation: M. Lafreté 31. may 1780.
